—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Aiello, J.), rendered October 4, 1989, convicting him of murder in the second degree and criminal possession of a weapon in' the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the *559prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
We have considered the defendant’s remaining contentions, including those raised in his supplemental pro se brief, and find them to be either unpreserved for appellate review or without merit. Rosenblatt, J. P., Lawrence, Copertino and Joy, JJ., concur.